DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
1.	 Applicant’s election of group I (claims 1-14) in the reply filed on 5/12/22 is
acknowledged.  Because applicant did not distinctly and specifically point out the
supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).
The non-elected claims 15-25 are withdrawn from consideration.  Claims 15-25 need to be cancelled in reply to this Office action.
Claims 1-14 are pending.
The prior art submitted on 6/13/22, 4/25/22, 12/27/21, 10/18/21, 12/03/20, 12/12/19 has been considered.
Claim Rejections - 35 USC § 102
2.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

3.	Claims 1-12, are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Zhang et al. (US 2018/0224844 A1).
	As per claim 1, Zhang et al. disclose a vehicle comprising: a communicator configured to receive driving information from a management server (see at least [0026-0027] disclose the communication equipment 30 wirelessly receive information about events scheduled in a given local area from a subscribed local knowledge source via a service provider; also the navigation equipment 32 is configured to receive information from the controller 20 about a suggested driving route for the autonomous vehicle 12; also para. [0034]); a controller configured to drive the vehicle on the basis of the driving information from the communicator (see at least [0020] disclose the controller 20 includes a processor, such as a microcomputer, with a control program that controls the autonomous vehicle 12); a manager configured to manage a compartment of the vehicle in which a service user receives a service from a service provider (see at least [0025] disclose the communication equipment 30 can communicate with a vehicle manager 14 via, the communication network 16, or direct communication; also a vehicle manager 14 includes or has access to a controller 60……..The controller 60 includes a processor, such as a microcomputer, with a control program that controls the components of the vehicle manager 14, and controls the autonomous vehicle 12…..); and an interface set up in association with service-related information provided by the service provider and the compartment (see at least [0018-0019], and [0029] disclose display interface and user input).
	As per claim 2, Zhang et al. disclose the communicator transmits a control
signal for controlling the interface to the management server or the service provider using an access state of the service user for the vehicle as a trigger (see at least [0034] the communication equipment 76 includes a receiver and a transmitter; and para. [0039-0040] disclose the autonomous vehicle communication system 10, the vehicle manager 14 can monitor the condition of the autonomous vehicle 12 by receiving information from the sensors 22, 24, 26, and 28 at the autonomous vehicle 12, the condition of state of the user, for example, the driver may become distracted or otherwise incapacitated and thus not 100% focused on driving the autonomous vehicle).
	As per claim 3, Zhang et al. disclose the interface includes an external display, and wherein the vehicle further includes a display controller configured to execute a display form specified by the service provider in the external display with respect to the control signal (see at least [0018-0019], [0029], and [0033-0034], all para. disclose display interface and user input).
	As per claim 4, Zhang et al. disclose a usage situation detector
configured to detect a usage situation of the compartment of the vehicle,
 wherein the communicator transmits a detection signal of the usage situation detector to the service provider (see at least [0039-0040] disclose the autonomous vehicle communication system 10, the vehicle manager 14 can monitor the condition of the autonomous vehicle 12 by receiving information from the sensors 22, 24, 26, and 28 at the autonomous vehicle 12, the condition of state of the user, for example, the driver may become distracted or otherwise incapacitated and thus not 100% focused on driving the autonomous vehicle).
	As per claim 5, Zhang et al. disclose an external environment detector
configured to detect the surroundings of the compartment, wherein the communicator transmits a detection signal of the external environment detector to the service provider (see at least [0021], and [0032-0034] disclose sensor to monitor and sense the environment or conditions surrounding or relating to the autonomous vehicle, and communication with external agent 18 or communication network).
	As per claim 6, Zhang et al. disclose the communicator receives a service signal transmitted from the service provider (see at least [0026-0027] disclose the communication equipment 30 wirelessly receive information about events scheduled in a given local area from a subscribed local knowledge source via a service provider), and wherein the vehicle further comprises: a compartment control signal generator configured to generate a control signal corresponding to the received service signal and transmit the control signal to equipment arranged in the compartment; and a driving control signal generator configured to transmit a control signal corresponding to the service signal to the controller (see at least [0027] disclose the navigation equipment 32 can also be in communication with the GPS equipment 34 to determine the suggested driving route.  The controller 20 can use information received from the navigation equipment 32 and the GPS equipment 34 to control driving of the autonomous vehicle 12).
	As per claim 7, Zhang et al. disclose an attribute sharer configured to
share an attribute of the compartment with the management server or the service
provider, wherein the interface is set up in correspondence with the attribute (see at least [0039-0040] disclose the autonomous vehicle communication system 10, the vehicle manager 14 can monitor the condition of the autonomous vehicle 12 by receiving information from the sensors 22, 24, 26, and 28 at the autonomous vehicle 12, the condition of state of the user, for example, the driver may become distracted or otherwise incapacitated and thus not 100% focused on driving the autonomous vehicle).
	As per claim 8, Zhang et al. disclose the interface executes an operation on
an external facility via the service provider (see at least [0025-0026] disclose communication network via the service provider).
	As per claim 9, Zhang et al. disclose the interface makes a route change to
a specific destination provided by the service provider (see at least [0041-0042] disclose designate a new travel path).
	As per claim 10, Zhang et al. disclose a display configured to display content provided by the service provider (see at least [0018-0019], and [0029] disclose display interface and user input); and an operation information transmitter configured to transmit operation information to the service provider via the communicator (see at least [0032-0034]).
	As per claim 11, Zhang et al. disclose the controller comprises an automated driving controller configured to perform automated driving on the basis of an external environment detection sensor and a position information sensor, and
wherein the interface permits the service user to use information when the
automated driving is being executed and the service user is in the vehicle (see at least [0020-0021], and [0032-0034]).
	As per claim 12, Zhang et al. disclose the interface provides information to
the service user before or after the service user gets into the compartment (see at least [0027] disclose the navigation equipment 32 configured to display the suggest driving route to a driver inside the autonomous vehicle 12, for example, display 38 or in any other suitable manner).
	Claim Rejections - 35 USC § 103
4.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

5.	Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Zhang et al. (US 2018/0224844 A1) in view of Kao et al. (US 2018/0102964 A1).
	As per claim 13, Zhang et al. do not disclose the display controller downloads the content from an external device and updates the content stored in the storage.  However, Kao et al. disclose a storage configured to store external display content (see at least [0001], and [0033-0037], all para. disclose magaging data loading and offloading to and from transportation vehicles); and wherein the display controller downloads the content from an external device and updates the content stored in the storage (see at least [0036-0037] disclose display interface; and para. [0104-0107], and [0113-0115], all disclose update the content of data stored in the storage).  It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to modify the teach of Zhang et al. by combining the display controller downloads the content from an external device and updates the content stored in the storage, in order to provide up to date the necessary information to a vehicle.
6.	Claim 14, is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all the limitations of the base claim and any intervening claims.
					Conclusion
7.	The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure:
	. Yopp (US 2015/0066282 A1)
	. Fleury (US 2015/0062469 A1)
	. Mueller (US 2015/0051778 A1)
	. Bertosa et al. (8958943)

8.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to DALENA TRAN whose telephone number is (571)272-6968. The examiner can normally be reached M-F 7AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, KHOI TRAN can be reached on 571-272-6919. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DALENA TRAN/Primary Examiner, Art Unit 3664